ACCEPTED
                                                                                                                                             03-11-00420-CV
                                                                                                                                                     4469436
                                                                                                                                   THIRD COURT OF APPEALS
                                                                                                                                              AUSTIN, TEXAS
                                                           GOSSETT, HARRISON,                                                          3/12/2015 10:00:56 AM
                                                                                                                                            JEFFREY D. KYLE
                                                          MILLICAN & STIPANOVIC                                                                        CLERK
                                                                      A PROFESSIONAL CORPORATION
                                                                   ATTORNEYS AT LAW
                                                                    P.O. DRAWER 911
                                                              SAN ANGELO, TEXAS 76902-0911                            FILED IN
GREG GOSSETT*                                                                                                  3rd COURT      OF APPEALS
                                                                                                                        2 S. KOENIGHEIM  STREET
GEORGE W. HARRISON**
PAUL H. MILLICAN***
                                                                       TELEPHONE (325) 653-3291
                                                                          FAX (325) 655-6838
                                                                                                                    AUSTIN,     TEXAS
                                                                                                                        SAN ANGELO, TEXAS 76903

PAUL D. STIPANOVIC                                                                                             3/12/2015________________________
                                                                                                                           10:00:56 AM
WESLEY M. GIESECKE                                                                                                      BOARD CERTIFICATION IS
JEFF CHANDLER                                                                                                      JEFFREY
                                                                                                                        BY THED.   KYLE
                                                                                                                                TEXAS  BOARD OF
KEN GREER, JR. (of counsel)****                                                                                           ClerkSPECIALIZATION
                                                                                                                        LEGAL
*BOARD CERTIFIED - COMMERCIAL REAL ESTATE LAW
**BOARD CERTIFIED - RESIDENTIAL AND FARM AND RANCH
          REAL ESTATE LAW
***BOARD CERTIFIED - TAX LAW AND ESTATE PLANNING
         AND PROBATE LAW
****BOARD CERTIFIED – COMMERCIAL AND RESIDENTIAL
         REAL ESTATE LAW, FARM & RANCH REAL
         REAL ESTATE LAW, AND OIL, GAS & MINERAL LAW


                                                                         March 9, 2015


               Liz Talerico, Deputy Clerk
               Court of Appeals
               P.O. Box 12547
               Austin, TX 78711-2547

                               RE:             Court of Appeals Number:       03-11-00420-CV
                                               Trial Court Case Number:       B-09-0977-C

                                               David Penny
                                               v.
                                               El Patio, LLC dba El Patio Motel

               Dear Ms. Talerico:

                      I am in receipt of your letter dated February 27, 2015 advising of the setting of the above case
               for April 9, 2015 at 8:30 a.m. in San Angelo, Texas. Please be advised that I intend to argue this
               case before the Court. I have received a telephone call from Mr. Stephen H. Nickey, attorney for
               Appellee, who was not certain as to the effect of your statement that argument would be limited to 20
               minutes for Appellant and for Appellee. I assume both Appellant and Appellee would each have 20
               minutes, but Mr. Nickey would appreciate a confirmation of that.

                               With warmest regards, I remain

                                                                                          Very truly yours,

                                                                                 GOSSETT, HARRISON,
                                                                              MILLICAN & STIPANOVIC, P.C.

                                                                                        /s/ Greg Gossett /s/

                                                                                           Greg Gossett
GG/nc
F:\Greg\CLIENTS\Blue Castle\Appeal\deputy clerk let re setting.doc
xc:       Mr. Stephen H. Nickey
          Attorney at Law
          1201 North Mesa St., Suite B
          El Paso, TX 79902-4000